In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*********************
SHERRY LERWICK, legal                  *
representative of a minor child,       *     No. 06-847V
B.L.,                                  *     Special Master Christian J. Moran
                                       *
                    Petitioner,        *     Filed: August 15, 2014
                                       *
v.                                     *     Damages; decision based on proffer;
                                       *     diphtheria-tetanus- acellular pertussis;
SECRETARY OF HEALTH                    *     (“DTaP”); acute disseminated
AND HUMAN SERVICES,                    *     encephalomyelitis (“ADEM”).
                                       *
                    Respondent.        *
*********************
Curtis Webb, Twin Falls, ID, for petitioner;
Darryl R. Wishard, United States Dep’t of Justice, Washington, DC, for
respondent.

                 UNPUBLISHED DECISION AWARDING DAMAGES1

       On December 12, 2006, Sherry Lerwick filed a petition on behalf of her
child, B.L., seeking compensation the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa—10 through 34 (2006). In her petition, Ms. Lerwick
alleged that the diphtheria-tetanus- acellular pertussis (“DTaP”) vaccination caused
B.L. to suffer acute disseminated encephalomyelitis (“ADEM”) and Sandifer’s
syndrome. Ms. Lerwick was found entitled to compensation under the Vaccine
Act. Ruling, 2011 WL 4537874 (Fed. Cl. Spec. Mstr. Sept. 8, 2011).

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      A hearing was held in September 2013, to resolve the parties’ disputed
damages including B.L.’s attendant care needs. Ms. Lerwick was awarded interim
compensation for her undisputed unreimbursed medical expenses through August
30, 2013 and pain and suffering. Decision, 2014 WL 643708 (Fed. Cl. Spec. Mstr.
Jan. 23, 2014). The undersigned later ruled on B.L.’s disputed attendant care
needs and the parties were ordered to incorporate the ruling into a proffer for the
purpose of awarding Ms. Lerwick’s compensation. Ruling, 2014 WL 3720309 
(Fed. Cl. Spec. Mstr. June 30, 2014).

       On August 14, 2014, respondent filed a Proffer on Award of Compensation,
to which petitioner agrees. Based upon the record as a whole, the special master
finds the proffer reasonable and that petitioner is entitled to an award as stated in
the Proffer. Pursuant to the Proffer, with Tab A, attached hereto as “Appendix A,”
the court awards petitioner:

      A. A lump sum payment of $988,480.53, representing compensation for
         life care expenses expected to be incurred during the first year after
         judgment ($293,290.44) and lost future earnings ($695,190.09), in the
         form of a check payable to petitioner as guardian/conservator of
         B.L., for the benefit B.L. No payments shall be made until petitioner
         provides respondent with documentation establishing that she has
         been appointed as the guardian/conservator of B.L.’s estate. If
         petitioner is not authorized by a court of competent jurisdiction to
         serve as guardian/conservator of the estate of B.L., any such
         payment shall be made to the party or parties appointed by a court
         of competent jurisdiction to serve as guardian/conservator of the
         estate of B.L. upon submission of written documentation of such
         appointment to the Secretary, and

      B. A lump sum payment of $29,448.76, representing compensation for
         additional past unreimbursable expenses, in the form of a check
         payable to petitioner, Sherry Lerwick.

      C. A lump sum payment of $92,007.21, representing compensation for
         satisfaction of the State of California Medicaid lien, payable jointly
         to petitioner and Petitioner agrees to endorse this payment to the
         State of California.




                                             2
        D. An amount sufficient to purchase an annuity contract, 2 subject to the
           conditions described below, that will provide payments for the life
           care items contained in the life care plan, as illustrated by the chart
           at Tab A, attached hereto, paid to the life insurance company3 from
           which the annuity will be purchased. 4 Compensation for Year Two
           (beginning on the first anniversary of the date of judgment) and all
           subsequent years shall be provided through respondent’s purchase of
           an annuity, which annuity shall make payments directly to petitioner
           (or any other party who is appointed) as guardian/conservator of the
           estate of B.L., only so long as B.L. is alive at the time a particular
           payment is due. At the Secretary’s sole discretion, the periodic
           payments may be provided to petitioner in monthly, quarterly,
           annual or other installments. The “annual amounts” set forth in the
           chart at Tab A describe only the total yearly sum to be paid to
           petitioner and do not require that the payment be made in one
           annual installment.

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        2
        In respondent’s discretion, respondent may purchase one or more annuity contracts from
one or more life insurance companies.
        3
          The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:

            a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;
            b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;
            c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA,
               AA+, or AAA;
            d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
               AA-, AA, AA+, or AAA.

       5 Petitioner authorizes the disclosure of certain documents filed by the petitioner in this
case consistent with the Privacy Act and the routine uses described in the National Vaccine
Injury Compensation Program System of Records, No. 09-15-0056.


                                                     3
IT IS SO ORDERED.

                        s/Christian J. Moran
                        Christian J. Moran
                        Special Master




                    4
             Case 1:06-vv-00847-UNJ Document 247 Filed 08/14/14 Page 1 of 6

                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                        OFFICE OF SPECIAL MASTERS
_______________________________________
                                        )
SHERRY LERWICK, legal representative    )
of a minor child, B.L.                  )
                                        )
                        Petitioner,     )
                                        )
               v.                       )   No. 06-847V ECF
                                        )   Special Master Moran
SECRETARY OF HEALTH AND HUMAN )
SERVICES,                               )
                                        )
                        Respondent.     )
                                        )

               RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

I.       Items of Compensation

         A.       Life Care Items

         Respondent engaged life care planner Laura Fox, MSN, RN, CNCLP, and petitioner

engaged Helen Woodard, M.A. and Amy Weaver, M.A., to provide an estimation of B.L.’s

future vaccine-injury related needs. For the purposes of this proffer, the term “vaccine related”

is as described in the Special Master’s Ruling on Entitlement, filed September 8, 2011. All items

of compensation either identified in the life care plan, or otherwise ordered after adjudication of

several contested items of compensation by the Special Master in his Published Ruling

Regarding Compensation, filed June 30, 2014, are illustrated by the chart entitled Appendix A:

Items of Compensation for B.L., attached hereto at Tab A. 1 Respondent proffers that B.L.

should be awarded all items of compensation set forth in the life care plan or otherwise ordered

by the Special Master and illustrated by the chart attached at Tab A. Petitioner agrees.


         1
           The chart at Tab A illustrates the annual benefits provided by the life care plan or otherwise ordered by
the Special Master. The annual benefit years run from the date of judgment up to the first anniversary of the date of
judgment, and every year thereafter up to the anniversary of the date of judgment.

                                                         -1-
           Case 1:06-vv-00847-UNJ Document 247 Filed 08/14/14 Page 2 of 6

          B.     Lost Future Earnings

          The parties agree that based upon the evidence of record, B.L. will not be gainfully

employed in the future. Therefore, respondent proffers that B.L. should be awarded lost future

earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(B). Respondent

proffers that the appropriate award for B.L.’s lost future earnings is $695,190.09. Petitioner

agrees.

          C.     Pain and Suffering

          On April 16, 2014, the Special Master issued a Published Decision, After Consideration

Awarding Compensation on an Interim Basis, awarding pain and suffering in the amount of

$250,000.00. This item of compensation has been paid. Therefore, respondent proffers that

petitioner is not entitled to any additional compensation for pain and suffering under 42 U.S.C. §

300aa-15(a)(4). Petitioner agrees.

          D.     Additional Past Unreimbursable Expenses

          On April 16, 2014, the Special Master issued a Published Decision, After Consideration

Awarding Compensation on an Interim Basis, awarding past unreimbursable expenses through

August 31, 2013, in the amount of $75,000.00. Thus, a portion of this item of compensation has

been paid. Evidence recently supplied by petitioner documents petitioner’s expenditure of

additional past unreimbursable expenses related to B.L.’s vaccine-related injury after August 31,

2013. Respondent proffers that petitioner should be awarded additional past unreimbursable

expenses in the amount of $29,448.76. Petitioner agrees.

          E.     Medicaid Lien

          Respondent proffers that B.L. should be awarded funds to satisfy the State of California

Medicaid lien in the amount of $92,007.21, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of California may have against


                                                  -2-
             Case 1:06-vv-00847-UNJ Document 247 Filed 08/14/14 Page 3 of 6

any individual as a result of any Medicaid payments the State of California has made to, or on

behalf of, B.L. from the date of his eligibility for benefits through the date of judgment in this

case as a result of his vaccine-related injury suffered on or about August 3, 2004, under Title

XIX of the Social Security Act.

II.      Form of the Award

         The parties recommend that the compensation provided to B.L. should be made through a

combination of lump sum payments and future annuity payments as described below, and request

that the Special Master’s decision and the Court’s judgment award the following: 2

         A. A lump sum payment of $988,480.53, representing compensation for life care

expenses expected to be incurred during the first year after judgment ($293,290.44) and lost

future earnings ($695,190.09), in the form of a check payable to petitioner as

guardian/conservator of B.L., for the benefit B.L. No payments shall be made until petitioner

provides respondent with documentation establishing that she has been appointed as the

guardian/conservator of B.L.’s estate. If petitioner is not authorized by a court of competent

jurisdiction to serve as guardian/conservator of the estate of B.L., any such payment shall be

made to the party or parties appointed by a court of competent jurisdiction to serve as

guardian/conservator of the estate of B.L. upon submission of written documentation of such

appointment to the Secretary.

         B. A lump sum payment of $29,448.76, representing compensation for additional past

unreimbursable expenses, in the form of a check payable to petitioner, Sherry Lerwick.

         C. A lump sum payment of $92,007.21, representing compensation for satisfaction of the

State of California Medicaid lien, payable jointly to petitioner and



         2
            Should B.L. die prior to entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses and lost future earnings.

                                                         -3-
             Case 1:06-vv-00847-UNJ Document 247 Filed 08/14/14 Page 4 of 6

                                           State of California
                                   Department of Health Care Services
                                      Recovery Branch – MS 4720
                                              P.O. 997421
                                      Sacramento, CA 95899-7421
                                  DHCS Account No: C963399332E-001T
                                      Attn: Mr. Robert McKinney

Petitioner agrees to endorse this payment to the State of California.

         D. An amount sufficient to purchase an annuity contract, 3 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A, attached hereto, paid to the life insurance company 4 from

which the annuity will be purchased. 5 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to petitioner

(or any other party who is appointed) as guardian/conservator of the estate of B.L., only so long

as B.L. is alive at the time a particular payment is due. At the Secretary’s sole discretion, the

periodic payments may be provided to petitioner in monthly, quarterly, annual or other

installments. The “annual amounts” set forth in the chart at Tab A describe only the total yearly



         3
           In respondent’s discretion, respondent may purchase one or more annuity contracts from one or more life
insurance companies.
         4
          The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of
any mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings
from two of the following rating organizations:

                  a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                  b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                  c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                  AAA;

                  d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                  AA+, or AAA.
         5
           Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case consistent
with the Privacy Act and the routine uses described in the National Vaccine Injury Compensation Program (con’t)
System of Records, No. 09-15-0056.
                                                         -4-
         Case 1:06-vv-00847-UNJ Document 247 Filed 08/14/14 Page 5 of 6

sum to be paid to petitioner and do not require that the payment be made in one annual

installment.

       1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

       2.      Life-contingent annuity

       Petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as B.L. is alive at the time that a particular payment is due. Written

notice shall be provided to the Secretary of Health and Human Services and the Life Insurance

Company within twenty (20) days of B.L.’s death.

       3.      Guardianship

       No payments shall be made until petitioner provides respondent with documentation

establishing that she has been appointed as the guardian/conservator of B.L.’s estate. If

petitioner is not authorized by a court of competent jurisdiction to serve as guardian/ conservator

of the estate of B.L., any such payment shall be made to the party or parties appointed by a court

of competent jurisdiction to serve as guardian/conservator of the estate of B.L. upon submission

of written documentation of such appointment to the Secretary.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump Sum paid to petitioner as guardian/conservator of
               B.L.’s estate:                                                        $ 988,480.53

       B.      Lump Sum paid to petitioner, Sherry Lerwick:                          $ 29,448.76

                                                 -5-
        Case 1:06-vv-00847-UNJ Document 247 Filed 08/14/14 Page 6 of 6

      C.     Medicaid Lien:                                                    $ 92,007.21

      D.     An amount sufficient to purchase the annuity contract described
             above in section II. D.

                                          Respectfully submitted,

                                          STUART F. DELERY
                                          Assistant Attorney General

                                          RUPA BHATTACHARYYA
                                          Director
                                          Torts Branch, Civil Division

                                          VINCENT J. MATANOSKI
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          VORIS E. JOHNSON, JR.
                                          Assistant Director
                                          Torts Branch, Civil Division

                                          /s/Darryl R. Wishard
                                          DARRYL R. WISHARD
                                          Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, D.C. 20044-0146
                                          Telephone: (202) 616-4357

Dated: August 14, 2014




                                            -6-
                                      Case 1:06-vv-00847-UNJ Document 247-1 Filed 08/14/14 Page 1 of 9
                                                           Appendix A: Items of Compensation for B.L.                                            Page 1 of 9


                                            Lump Sum
                                           Compensation     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
ITEMS OF COMPENSATION G.R.        *    M      Year 1          Year 2         Year 3         Year 4         Year 5        Years 6-8       Year 9         Year 10
                                               2014            2015           2016           2017           2018         2019-2021        2022           2023
TriCare MOP                  5%                 3,000.00        3,000.00       3,000.00       3,000.00       3,000.00       3,000.00       3,000.00       3,000.00
Medicare Part B Premium      5%        M
Medicare Part B Deductible   5%   *
Pediatrician/ Internist      5%   *
Pediatric Neurologist        5%   *
Adult Neurologist            5%   *
Gastroenterologist           5%   *
Orthopaedic Surgery Eval     5%   *
Ophthalmologist              5%   *
Physical Medicine & Rehab    5%   *
Addt'l Medical Visits        5%   *
EEG                          5%   *
Swallow Study                5%   *
Lab Work                     5%   *
Hospitalizations             5%   *
Albuterol                    5%   *                25.00           25.00          25.00          25.00          25.00          25.00          25.00          25.00
Clonaze-pam                  5%   *                15.00           15.00          15.00          15.00          15.00          15.00          15.00          15.00
Diazepam                     5%   *                20.00           20.00          20.00          20.00          20.00          20.00          20.00          20.00
Periactin                    5%   *                60.00           60.00          60.00          60.00          60.00          60.00          60.00          60.00
Trileptical                  5%   *               238.00          238.00         238.00         238.00         238.00         238.00         238.00         238.00
Nexium                       5%   *                60.00           60.00          60.00          60.00          60.00          60.00          60.00          60.00
OTC Meds                     4%                    48.00           48.00          48.00          48.00          48.00          48.00          48.00          48.00
Diapers and Supplies         4%        M        2,030.00        2,030.00       2,030.00       2,030.00       2,030.00       2,030.00       2,030.00       2,030.00
Nebulizer Supplies           4%   *                 6.00            6.00           6.00           6.00           6.00           6.00           6.00           6.00
Suctioning Supplies          4%   *                47.60           47.60          47.60          47.60          47.60          47.60          47.60          47.60
Feeding Program              4%        M        2,989.35        2,989.35       2,989.35       2,053.13       2,053.13       2,053.13       2,053.13       2,053.13
LVN/ Aide/ Respite           4%        M      124,472.00      124,472.00     124,472.00     137,324.00     137,324.00     137,324.00     137,324.00     150,176.00
Case Mngt                    4%        M        2,400.00        2,400.00       2,400.00       2,400.00       2,400.00       2,400.00       2,400.00       2,400.00
High Intensity PT            4%                 7,000.00
PT                           4%   *
                                       Case 1:06-vv-00847-UNJ Document 247-1 Filed 08/14/14 Page 2 of 9
                                                            Appendix A: Items of Compensation for B.L.                                            Page 2 of 9


                                             Lump Sum
                                            Compensation     Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
ITEMS OF COMPENSATION G.R.         *    M      Year 1          Year 2         Year 3         Year 4         Year 5        Years 6-8       Year 9         Year 10
                                                2014            2015           2016           2017           2018         2019-2021        2022           2023
OT                            4%   *
ST                            4%   *
Neuro-Motor Therapy           4%                                               16,000.00
Recreational Therapy & Camp   4%                 1,250.00        1,250.00       1,250.00       1,250.00       1,250.00       1,250.00       1,250.00       1,250.00
Educational Advocate          4%                 1,200.00        1,200.00       1,200.00       1,200.00       1,200.00       1,200.00       1,200.00       1,200.00
Stander                       4%   *
Gait Trainer                  4%   *
Suction Machine               4%   *
Nebulizer                     4%   *                 4.00            4.00           4.00           4.00           4.00           4.00           4.00              4.00
AFOs                          4%   *
Hand Splints                  4%   *
Collar                        4%   *
WC- Manual                    4%   *
Power WC                      4%   *
Lift System                   4%   *
Lift Maint                    4%   *                50.00           50.00          50.00          50.00          50.00          50.00          50.00             50.00
Hospital Bed                  4%   *
Positioning Wedges            4%                   847.50          169.50         169.50         169.50         169.50         169.50         169.50            169.50
Sleep Safe Bed                4%                 5,000.00
Glasses                       4%   *
Vestibular Swing              4%                 3,195.00
Educational Games             4%                   100.00           50.00          50.00          50.00          50.00          50.00          50.00             50.00
iPad                          4%                   689.99                                                       689.99                        689.99
Bath Chair                    4%                   560.00
Shower Chair                  4%                 1,200.00          300.00         300.00         300.00         300.00         300.00         300.00            300.00
Adaptive Trike                4%                 1,390.00
Beach WC                      4%                 1,819.50
Food Thickener                4%                   149.50          149.50         149.50         149.50         149.50         149.50         149.50            149.50
Modified Van                  4%                48,424.00
Home Mods                     0%                85,000.00
                                 Case 1:06-vv-00847-UNJ Document 247-1 Filed 08/14/14 Page 3 of 9
                                                        Appendix A: Items of Compensation for B.L.                                                      Page 3 of 9


                                        Lump Sum
                                       Compensation      Compensation    Compensation     Compensation     Compensation    Compensation     Compensation    Compensation
ITEMS OF COMPENSATION G.R.   *    M       Year 1           Year 2          Year 3           Year 4           Year 5         Years 6-8         Year 9          Year 10
                                           2014             2015            2016             2017             2018          2019-2021          2022            2023
Lost Future Earnings                      695,190.09
Add. Past Expenses                         29,448.76
Medicaid Lien                              92,007.21
Annual Totals                            1,109,936.50       138,583.95      154,583.95       150,499.73       151,189.72      150,499.73       151,189.72      163,351.73
                                      Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                      Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                      As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian/
                                      conservators of the estate of B.L. for the benefit of B.L., for lost future earnings ($695,190.09) and Yr 1 life care
                                      expenses ($293,290.44): $988,480.53.
                                      As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner, Sherry Lerwick,
                                      for additional past un-reimbursable expenses: $29,448.76.
                                      As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                      petitioner and the State of California, as reimbursement of the state's Medicaid lien: $92,007.21.
                                      Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                      Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                      Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                      In respondent's discretion, items denoted with an "M" payable in 12 monthly installments totaling annual amounts provided.
                                      Case 1:06-vv-00847-UNJ Document 247-1 Filed 08/14/14 Page 4 of 9
                                                          Appendix A: Items of Compensation for B.L.                                              Page 4 of 9



                                           Compensation   Compensation   Compensation   Compensation    Compensation   Compensation    Compensation   Compensation
ITEMS OF COMPENSATION G.R.        *    M     Year 11        Year 12        Year 13       Years 14-16      Year 17       Years 18-19      Year 20        Year 21
                                              2024           2025           2026         2027-2029         2030         2031-2032         2033           2034
TriCare MOP                  5%                3,000.00       3,000.00       3,000.00        3,000.00       3,000.00        3,000.00
Medicare Part B Premium      5%        M                                                                                                   1,258.80       1,258.80
Medicare Part B Deductible   5%   *
Pediatrician/ Internist      5%   *
Pediatric Neurologist        5%   *
Adult Neurologist            5%   *
Gastroenterologist           5%   *
Orthopaedic Surgery Eval     5%   *
Ophthalmologist              5%   *
Physical Medicine & Rehab    5%   *
Addt'l Medical Visits        5%   *
EEG                          5%   *
Swallow Study                5%   *
Lab Work                     5%   *
Hospitalizations             5%   *
Albuterol                    5%   *               25.00          25.00          25.00          25.00           25.00          25.00
Clonaze-pam                  5%   *               15.00          15.00          15.00          15.00           15.00          15.00           15.00          15.00
Diazepam                     5%   *               20.00          20.00          20.00          20.00           20.00          20.00           20.00          20.00
Periactin                    5%   *               60.00          60.00          60.00          60.00           60.00          60.00           60.00          60.00
Trileptical                  5%   *              238.00         238.00         238.00         238.00          238.00         238.00          238.00         238.00
Nexium                       5%   *               60.00          60.00          60.00          60.00           60.00          60.00           60.00          60.00
OTC Meds                     4%                   48.00          48.00          48.00          48.00           48.00          48.00           48.00          48.00
Diapers and Supplies         4%        M       2,030.00       2,030.00       2,030.00       2,030.00        2,030.00       2,030.00        2,030.00       2,030.00
Nebulizer Supplies           4%   *                6.00           6.00           6.00           6.00            6.00           6.00
Suctioning Supplies          4%   *               47.60          47.60          47.60          47.60           47.60          47.60
Feeding Program              4%        M       2,053.13       2,053.13       2,053.13       2,053.13        2,053.13       2,053.13        2,053.13       2,053.13
LVN/ Aide/ Respite           4%        M     150,176.00     150,176.00     150,176.00     173,738.00      173,738.00     173,738.00      173,738.00     173,738.00
Case Mngt                    4%        M       2,400.00       2,400.00       2,400.00       2,400.00        2,400.00       1,600.00        1,600.00       1,600.00
High Intensity PT            4%
PT                           4%   *
                                       Case 1:06-vv-00847-UNJ Document 247-1 Filed 08/14/14 Page 5 of 9
                                                           Appendix A: Items of Compensation for B.L.                                            Page 5 of 9



                                            Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
ITEMS OF COMPENSATION G.R.         *    M     Year 11        Year 12        Year 13       Years 14-16     Year 17       Years 18-19     Year 20        Year 21
                                               2024           2025           2026         2027-2029        2030         2031-2032        2033           2034
OT                            4%   *
ST                            4%   *
Neuro-Motor Therapy           4%
Recreational Therapy & Camp   4%                1,250.00         500.00         500.00         500.00         500.00         500.00         500.00         500.00
Educational Advocate          4%                1,200.00       1,200.00       1,200.00
Stander                       4%   *                                          4,659.00         310.00         310.00         310.00         310.00         310.00
Gait Trainer                  4%   *
Suction Machine               4%   *
Nebulizer                     4%   *                4.00           4.00           4.00           4.00           4.00           4.00
AFOs                          4%   *
Hand Splints                  4%   *
Collar                        4%   *
WC- Manual                    4%   *
Power WC                      4%   *
Lift System                   4%   *
Lift Maint                    4%   *               50.00          50.00          50.00          50.00          50.00          50.00          50.00          50.00
Hospital Bed                  4%   *
Positioning Wedges            4%                  169.50         169.50         169.50         169.50         169.50         169.50         169.50         169.50
Sleep Safe Bed                4%
Glasses                       4%   *
Vestibular Swing              4%
Educational Games             4%                   50.00          50.00          50.00          50.00          50.00          50.00          50.00          50.00
iPad                          4%                                                689.99                        689.99                                       689.99
Bath Chair                    4%
Shower Chair                  4%                  300.00         300.00         300.00         300.00         300.00         300.00         300.00         300.00
Adaptive Trike                4%
Beach WC                      4%
Food Thickener                4%                  149.50         149.50         149.50         149.50         149.50         149.50         149.50         149.50
Modified Van                  4%               42,420.00       4,242.00       4,242.00       4,242.00       4,242.00       4,242.00       4,242.00       4,242.00
Home Mods                     0%
                                 Case 1:06-vv-00847-UNJ Document 247-1 Filed 08/14/14 Page 6 of 9
                                                        Appendix A: Items of Compensation for B.L.                                                      Page 6 of 9



                                      Compensation     Compensation     Compensation    Compensation     Compensation    Compensation     Compensation     Compensation
ITEMS OF COMPENSATION G.R.   *    M     Year 11          Year 12          Year 13        Years 14-16       Year 17        Years 18-19       Year 20          Year 21
                                         2024             2025             2026          2027-2029          2030          2031-2032          2033             2034
Lost Future Earnings
Add. Past Expenses
Medicaid Lien
Annual Totals                            205,771.73       166,843.73      172,192.72       189,515.73       190,205.72      188,715.73       186,891.93      187,581.92
                                      Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                      Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                      As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian/
                                      conservators of the estate of B.L. for the benefit of B.L., for lost future earnings ($695,190.09) and Yr 1 life care
                                      expenses ($293,290.44): $988,480.53.
                                      As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner, Sherry Lerwick,
                                      for additional past un-reimbursable expenses: $29,448.76.
                                      As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                      petitioner and the State of California, as reimbursement of the state's Medicaid lien: $92,007.21.
                                      Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                      Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                      Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                      In respondent's discretion, items denoted with an "M" payable in 12 monthly installments totaling annual amounts provided.
                                      Case 1:06-vv-00847-UNJ Document 247-1 Filed 08/14/14 Page 7 of 9
                                                          Appendix A: Items of Compensation for B.L.     Page 7 of 9



                                           Compensation   Compensation
ITEMS OF COMPENSATION G.R.        *    M    Years 22-30   Years 31-Life
                                            2035-2043      2044-Life
TriCare MOP                  5%
Medicare Part B Premium      5%        M       1,258.80       1,258.80
Medicare Part B Deductible   5%   *
Pediatrician/ Internist      5%   *
Pediatric Neurologist        5%   *
Adult Neurologist            5%   *
Gastroenterologist           5%   *
Orthopaedic Surgery Eval     5%   *
Ophthalmologist              5%   *
Physical Medicine & Rehab    5%   *
Addt'l Medical Visits        5%   *
EEG                          5%   *
Swallow Study                5%   *
Lab Work                     5%   *
Hospitalizations             5%   *
Albuterol                    5%   *
Clonaze-pam                  5%   *               15.00          15.00
Diazepam                     5%   *               20.00          20.00
Periactin                    5%   *               60.00          60.00
Trileptical                  5%   *              238.00         238.00
Nexium                       5%   *               60.00          60.00
OTC Meds                     4%                   48.00          48.00
Diapers and Supplies         4%        M       2,030.00       2,030.00
Nebulizer Supplies           4%   *
Suctioning Supplies          4%   *
Feeding Program              4%        M       2,053.13       2,053.13
LVN/ Aide/ Respite           4%        M     173,738.00     173,738.00
Case Mngt                    4%        M       1,600.00       1,600.00
High Intensity PT            4%
PT                           4%   *
                                       Case 1:06-vv-00847-UNJ Document 247-1 Filed 08/14/14 Page 8 of 9
                                                           Appendix A: Items of Compensation for B.L.     Page 8 of 9



                                            Compensation   Compensation
ITEMS OF COMPENSATION G.R.         *    M    Years 22-30   Years 31-Life
                                             2035-2043      2044-Life
OT                            4%   *
ST                            4%   *
Neuro-Motor Therapy           4%
Recreational Therapy & Camp   4%                  500.00
Educational Advocate          4%
Stander                       4%   *              310.00         310.00
Gait Trainer                  4%   *
Suction Machine               4%   *
Nebulizer                     4%   *
AFOs                          4%   *
Hand Splints                  4%   *
Collar                        4%   *
WC- Manual                    4%   *
Power WC                      4%   *
Lift System                   4%   *
Lift Maint                    4%   *               50.00          50.00
Hospital Bed                  4%   *
Positioning Wedges            4%                  169.50         169.50
Sleep Safe Bed                4%
Glasses                       4%   *
Vestibular Swing              4%
Educational Games             4%                   50.00          50.00
iPad                          4%                  172.50         172.50
Bath Chair                    4%
Shower Chair                  4%                  300.00         300.00
Adaptive Trike                4%
Beach WC                      4%
Food Thickener                4%                  149.50         149.50
Modified Van                  4%                4,242.00       4,242.00
Home Mods                     0%
                                 Case 1:06-vv-00847-UNJ Document 247-1 Filed 08/14/14 Page 9 of 9
                                                        Appendix A: Items of Compensation for B.L.                                                      Page 9 of 9



                                      Compensation     Compensation
ITEMS OF COMPENSATION G.R.   *    M    Years 22-30     Years 31-Life
                                       2035-2043        2044-Life
Lost Future Earnings
Add. Past Expenses
Medicaid Lien
Annual Totals                            187,064.43       186,564.43
                                      Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                      Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                      As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian/
                                      conservators of the estate of B.L. for the benefit of B.L., for lost future earnings ($695,190.09) and Yr 1 life care
                                      expenses ($293,290.44): $988,480.53.
                                      As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner, Sherry Lerwick,
                                      for additional past un-reimbursable expenses: $29,448.76.
                                      As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                      petitioner and the State of California, as reimbursement of the state's Medicaid lien: $92,007.21.
                                      Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                      Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                      Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                      In respondent's discretion, items denoted with an "M" payable in 12 monthly installments totaling annual amounts provided.